             Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 1 of 21




     James R. Doyle, Esq. SBN 309037
     TOFER & ASSOCIATES, PLC
1    8889 W. Olympic Blvd., Penthouse
     Beverly Hills, California 90211
2    Telephone No.: (310) 277-9000
3    Facsimile No.: (213) 492-0012
     E-mail: james@toferlaw.com
4
     JAMIR DAVIS, ESQ. SBN 98041 PRO HAC VICE
5
     J. DAVIS LAW FIRM, PLLC
6    P.O. BOX 122123
     COVINGTON, KY 41011
7    TELE: 859-750-5033
     JDAVISLAWKY@GMAIL.COM
8
     ATTORNEYS FOR PLAINTIFF BREONNA RICHARD
9
10
11                                     UNITED STATE DISTRICT COURT
12
                                    NORTHERN DISTRICT OF CALIFORNIA
13
14   BREONNA RICHARD,                                      CASE NO:
15
                     Plaintiff,
16
                                                           COMPLAINT FOR VIOLATION OF TITLE
17             v.                                          42 USC § 1983, MONELL CLAIM,
18                                                         VIOLATION OF CALIFORNIA
     CITY AND COUNTY OF SAN FRANCISCO;                     STATUTES, VIOLATION OF COMMON
19   and DOES 1-50 individually and in official            LAW TORTS, AND DAMAGES
     capacities as police officers for the City and
20   County of San Francisco, inclusive.                   JURY TRIAL DEMANDED
21
22                Defendant.
     _________________________________
23
24
25
26                                          INTRODUCTION
27      1. Plaintiff met her boyfriend Dacari in high school, twelve years ago. After years of friendship
28
                                                 1
                                       COMPLAINT FOR DAMAGES
                       RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 2 of 21




        they decided to enter into a romantic relationship.

1    2. On the evening of October 6, 2019 Plaintiff and her boyfriend who had been living together

2       for months decided to enjoy an evening out at Pier 39 in San Francisco, when all of a sudden

3       police officers showed up on the scene and brutally attacked them.

4    3. Plaintiff, and her boyfriend were retuning to their parked vehicle at or near Powell Street

5        and Beach Street in San Francisco when Plaintiff realized her wallet was missing from her

6        purse.

7    4. Plaintiff was upset about the violation of her privacy and person, and began crying.

8    5. Her boyfriend attempted to calm her down by consoling her as he is a loving and caring

9        person.

10   6. Plaintiff eventually calmed down and her boyfriend engaged her in a loving embrace.

11   7. San Francisco police officers suddenly arrived on the scene.

12   8. Police officers never addressed Plaintiff or her boyfriend with questions but only yelled

13       instructions.

14   9. Plaintiff did not know officers were directing instructions at them and remained in an

15       embrace with her boyfriend.

16   10. Police officers immediately pulled Plainiff’s boyfriend away from her and viciously

17       attacked him.

18   11. Plaintiff’s boyfriend was repeatedly struck with hands, feet and batons. He was thrown to

19       the ground and was forced to use his hands to protect his head and neck areas, as the baton

20       blows would have likely resulted in death.

21   12. Plaintiff begged officers to stop and when they refused she attempted to stop the attack by

22       stepping in front of one of the officers.

23   13. The officer immediately threw the Plaintiff to the ground causing injury to the Plaintiff’s

24       back and injuring her wrist.

25   14. Plaintiff helplessly watched the brutal and outrageously unlawful beating of her boyfriend

26       continue until her boyfriend lie in an unconscious state face down on the pavement.

27   15. Officers called an ambulance and Plaintiff’s boyfriend was taken to Saint Francis Memorial

28
                                               2
                                    COMPLAINT FOR DAMAGES
                    RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 3 of 21




         Hospital in San Francisco.

1    16. Plaintiff begged to go to the hospital with her boyfriend but officers forced her to remain on

2        the scene.

3    17. Police Officers eventually found Plaintiff’s wallet abandoned in a garbage can near Pier 39.

4    18. Realizing what they had done officers attempted to cover up the beating by claiming there

5        was evidence of domestic violence. Officers then put factually inaccurate statements in

6        documents and presented them to a Superior Court Judge in an attempt to get an EPO

7        against her boyfriend.

8    19. On or about October 8, 2019 Plaintiff’s boyfriend was released from surgery and Plaintiff

9        was at his bedside, when San Francisco Police Officers made an unannounced entry into

10       the hospital room and demanded that Plaintiff leave. Plaintiff plead with officers to stay but

11       officers served Plaintiff with an EPO and threatened to arrest Plaintiff if she did not leave

12       immediately.

13   20. Defendants intentionally, maliciously and knowingly disregarded Plaintiff’s right to due

14       process to remove Plaintiff from her families presence.

15   21. Defendants therefore violated Plaintiff’s well-elaborated constitutional right to live together

16      in companionship and society with whom she chose.

17   22. This action seeks to recover damages for the violation of Plaintiff’s rights under federal

18       statutes as well as common law torts.

19                                          JURISDICTION

20   23. This action arises under Title 42 of the United States Code, Section 1983. Title 28 of the
21      United States Code, Sections 1331 and 1343 confers jurisdiction upon this Court. The
22
        unlawful acts and practices alleged herein occurred in the City and County of San Francisco,
23
        California, which is within this judicial district. Title 28 of the United States Code Section
24
25      1391(b) confers venue upon this Court.

26                             ADMINISTRATIVE PREREQUISITES
27   24. Plaintiff is required to comply with an administrative tort claim requirement under
28
                                                3
                                      COMPLAINT FOR DAMAGES
                      RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 4 of 21




        California law. Plaintiff has exhausted all administrative remedies pursuant to California

1       Government Code Section 910. Plaintiff filed a claim with the City and County of San
2       Francisco on December 19, 2019 by sending a claim form and letter to City Clerk’s office,
3
        Attention: Claims Division (See Exhibit 1). Plaintiff received correspondence from
4
        Defendants on January 30, 2020 denying Plaintiff’s claim.
5
6                                                   PARTIES

7    25. Plaintiff BREONNA RICHARD (hereinafter referred to as “PLAINTIFF”) is and at all
8
        times herein mentioned is a citizen of the United States and a resident of Northern
9
        California.
10
     26. Defendant CITY AND COUNTY OF SAN FRANCISCO (hereinafter referred to as
11
12      “COUNTY”) is and all times mentioned herein a municipal corporation, duly authorized to

13      operate under the laws of the State of California. Under its supervision, the COUNTY
14
        operates the San Francisco Police Department. The San Francisco Police Department
15
        employ’s police officers and is responsible for the actions of its employees. PLAINTIFF
16
17      believes that the COUNTY is legally responsible and liable for the incident, injuries and

18      damages herein set forth. The COUNTY proximately caused injuries and damages because
19      of the intentional and/or negligent actions of one or more of its employees, it breached is
20
        duty to PLAINTIFF to provide safety and security for the public, violated public policy
21
        when its employees used excessive force against PLAINTIFF. The COUNTY is liable for
22
23      the actions of its employees, through vicarious or imputed liability and Respondiat Superior.

24   27. PLAINTIFF is ignorant of the true names and/or capacities of defendants sued herein as
25
        DOES 1 through 50, inclusive, and therefore sue said defendants by such fictitious names.
26
        PLAINTIFF will amend this complaint to allege their true names and capacities when
27
28
                                                4
                                      COMPLAINT FOR DAMAGES
                      RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 5 of 21




        ascertained. PLAINTIFF believes and alleges that each defendant is legally responsible and

1       liable for the incident, injuries and damages herein set forth. Each defendant proximately
2       caused injuries and damages because of his/her intentional and/or negligent actions, breach
3
        of duty, violation of public policy and/or use of excessive force. Each defendant is liable for
4
        his/her personal conduct, vicarious or imputed negligence, fault, breach of duty, whether
5
6       severally or jointly, or whether based upon agency, employment, ownership, entrustment,

7       custody, care or control upon any other act of omission. PLAINTIFF will ask for leave to
8
        amend his complaint subject to further discovery.
9
     28. In engaging in the conduct alleged herein, defendant police officers acted under the color of
10
        law and in the course and scope of their employment with the COUNTY. In engaging in the
11
12      conduct described herein, Defendant officers exceeded the authority vested in them as police

13      officers, under the United States and California Constitutions, and as employees of the
14
        COUNTY.
15
                                     STATEMENT OF FACTS
16
17   29. On or about October 6, 2019, PLAINTIFF, her boyfriend, and her boyfriend’s cousin were

18      enjoying a night out near Fisherman’s Wharf in San Francisco.
19   30. PLAINTIFF and her boyfriend are both readily recognizable as African-Americans.
20
     31. PLAINTIFF, her boyfriend and his cousin had finished dining and where headed back to
21
        their car when PLAINTIFF realized that her wallet had been stolen from her purse.
22
23      PLAINTIFF was upset and distressed about the violation of her person and personal

24      property.
25
     32. PLAINTIFF and her boyfriend walked back to their parked car, at or near the intersection of
26
        Powell Street and Beach Street, near Pier 39.
27
28
                                              5
                                    COMPLAINT FOR DAMAGES
                    RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 6 of 21




     33. PLAINTIFF was being consoled by her boyfriend and the two were leaning against the car

1       and were engaged in hugging and kissing each other.
2    34. While they were in an embrace and unbeknownst to PLAINTIFF, San Francisco Police
3
        Officers arrived at the scene.
4
     35. Without any verbal announcement of their presence, without issuing any commands or
5
6       orders, two or more Police Officers abruptly grabbed PLAINTIFF’s boyfriend with vicious

7       force, and began to beat him mercilessly with their batons.
8
     36. PLAINTIFF was shocked that the attack was occurring and begged with the officers to stop
9
        the outrageous attack.
10
     37. PLAINTIFF witnessed police officers attempted to strike PLAINTIFF’s boyfriend with a
11
12      baton in his head and neck region.

13   38. PLAINTIFF feared for her boyfriend’s life and attempted to stop the attack by stepping in
14
        front of one of the officers.
15
     39. The officer violently threw the plaintiff to the ground.
16
17   40. PLAINTIFF attempted to brace her fall with her hands but could not, causing injury to the

18      PLAINTIFF’s wrist and back.
19   41. PLAINTIFF helplessly watched the brutal and outrageously unlawful beating of her
20
        boyfriend continue until her boyfriend lie in an unconscious state face down on the
21
        pavement.
22
23   42. Officers called an ambulance and then Officers moved PLAINTIFF’s boyfriend which

24      caused him to come conscious in excruciating pain.
25
     43. PLAINTIFF’s boyfriend was taken to Saint Francis Memorial Hospital in San Francisco.
26
     44. PLAINTIFF begged to go to the hospital with her boyfriend but officers forced her to
27
28
                                               6
                                     COMPLAINT FOR DAMAGES
                     RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 7 of 21




        remain on the scene.

1    45. Police Officers eventually found PLAINTIFF’s wallet abandoned in a garbage can near the
2       scene.
3
     46. PLAINTIFF arrived at the hospital to find that her boyfriend had sustained a broken leg, a
4
        broken wrist and multiple open lacerations.
5
6    47. PLAINTIFF was mentally and emotionally distraught.

7    48. District Attorney Investigators then arrived at the hospital and told PLAINTIFF that they
8
        were Internal Affairs detectives, took statements from PLAINTIFF, and attempted to record
9
        a conversation between PLAINTIFF and her boyfriend by leaving a recording device in the
10
        room.
11
12   49. The harassment and intimidation by COUNTY employees continued. On or about October

13      8, 2019 Plaintiff’s boyfriend was released from surgery and PLAINTIFF was at his bedside,
14
        when officers of San Francisco Police Department made an unannounced entry into the
15
        hospital room and demanded that PLAINTIFF leave.
16
17   50. Police officers then served PLAINTIFF with a emergency protective order, which included

18      a fabricated a story about Domestic Violence between PLAINTIFF and her boyfriend.
19   51. PLAINTIFF plead with officers to stay because her boyfriend had no one else there with
20
        him but officers threatened to arrest Plaintiff and served her with an EPO.
21
     52. The conduct of the COUNTY employees and attempted coercion prompted hospital security
22
23      to tighten security around PLAINTIFFF’s boyfriend’s room.

24   53. On or about October 18, 2020 a representative of the COUNTY continued to engage in
25
        harassing behavior by making public statements to media outlets claiming that PLAINTIFF
26
        had been beaten and strangled by her boyfriend.
27
28
                                              7
                                    COMPLAINT FOR DAMAGES
                    RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 8 of 21




     54. Plaintiff was forced to separate from her boyfriend for twelve days without contact.

1    55. On or about October 18, 2019 Plaintiff would find out she was pregnant and two weeks later
2       se would miscarry the child.
3
     56. COUNTY employees have further conspired to conceal the truth of this outrageous attack
4
        on PLAINTIFF and her boyfriend by refusing to release video evidence, releasing the names
5
6       of the officers involved and have instructed third party entities with knowledge of the

7       incident to not release critical evidence.
8
9
                                              DAMAGES
10
     57. PLAINTIFF was physically, mentally, and emotionally injured as a direct and proximate
11
12      result of the brutal attack on her and her boyfriend’s person, including but not limited to:

13      physical injuries to her back; and emotional damage resulting in a fear of government
14
        officials and post-traumatic stress related illnesses as a consequence of Defendants
15
        violations of her federal civil rights under 42 U.S.C. §1983 and the Fourth and Fourteenth
16
17      Amendment’s.

18   58. PLAINTIFF is entitled to recover damages pursuant to the pain and suffering she endured as
19      a result of her civil rights being violated and the tortious acts by defendant’s, inclusive.
20
     59. PLAINTIFF found it necessary to engage the services of private counsel to vindicate her
21
        rights under the law. PLAINTIFF is therefore entitled to an award of attorney’s fees and/or
22
23      costs pursuant to statute(s) in the event that they are the prevailing party in this action under

24      42 U.S.C. §§§§ 1983, 1985-86 and 1988.
25
                                    FIRST CAUSE OF ACTION
26
             (Violation of the Fourth Amendment to the United States Constitution)
27
28
                                              8
                                    COMPLAINT FOR DAMAGES
                    RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
         Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 9 of 21




                                          (42 U.S.C. § 1983)

1             (Richard v. City and County of San Francisco; DOES 1-50 inclusive)
2    60. PLAINTIFF incorporates the foregoing paragraphs by reference, as though fully reproduced
3
        herein.
4
     61. Defendants’ above described conduct violates PLAINTIFF’s right, as provided for under the
5
6       Fourth and Fourteenth Amendment to the United States Constitution, to be free from

7       excessive and/or arbitrary and/or unreasonable force against her. Defendants’ above
8
        described conduct violates PLAINTIFF’s right, as provided for under the Fourth and
9
        Fourteenth Amendments to the United States Constitution. The Fourteenth Amendment
10
        guarantees PLAINTIFF to be free from governmental interference with her right to
11
12      procedural due process. The Fourteenth Amendment guarantees PLAINTIFF freedom from

13      governmental interference with her right to substantive due process, which includes
14
        egregious conduct by government agencies and persons acting under the color of the law
15
        when a suspect no longer poses a threat. The Fourteenth Amendment also guarantees
16
17      PLAINTIFF freedom from governmental interference of companionship with her boyfriend

18      and child. The Fourth Amendment grantees PLAINTIFF freedom from deliberate
19      government use of perjured testimony and fabricated evidence.
20
     62. PLAINTIFF was forced to endure great pain and suffering because of the County and
21
        Defendant’s conduct.
22
23   63. Defendants acted under color of law by viciously pushing PLAINTIFF without lawful

24      justification and subjecting PLAINTIFF to force thereby depriving PLAINTIFF of certain
25
        constitutionally protected rights, including, but not limited to:
26
            a. The right to procedural due process, substantive due process and the right
27
28
                                              9
                                    COMPLAINT FOR DAMAGES
                    RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
         Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 10 of 21




                  governmental inference of custody and companionship., as guaranteed by the Fourth

1                 and Fourteenth Amendments to the United States Constitution;
2           b. The right to be free from unreasonable searches and seizures, as guaranteed by the
3
                  Fourth Amendment to the United States Constitution;
4
        WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.
5
6                                  SECOND CAUSE OF ACTION

7                                 (Monell Claim: 42 U.S.C. § 1983)
8
                           (Richard v. City and County of San Francisco)
9
     64. PLAINTIFF incorporates the foregoing paragraphs by reference, as though fully reproduced
10
        herein.
11
12   65. The COUNTY had a duty to adequately train, supervise and discipline their deputy officers

13      in order to protect members of the public, including PLAINTIFF, from being harmed by
14
        police officers unnecessarily.
15
     66. The COUNTY was deliberately indifferent to such duties and thereby proximately caused
16
17      injury to PLAINTIFF as complained herein. The COUNTY received a blistering assessment

18      by the U.S. Department of Justice in October 2016, which found that excessive and unlawful
19      use of force and racism/biased policing efforts are rampant in the department.
20
     67. PLAINTIFF is informed and believes that little if any of the corrective actions and
21
        recommendations in the report have been implemented. Those actions included trainings
22
23      which would correct the use of batons by officers. In addition, the public inaction by the

24      department has created an atmosphere in which officers believe they may act with impunity
25
        when engaging in unlawful conduct, as the Department itself seems uninterested in
26
        complying with federal recommendations.
27
28
                                               10
                                     COMPLAINT FOR DAMAGES
                     RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
         Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 11 of 21




        WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.

1                                  THIRD CAUSE OF ACTION
2                           (Bane Act Violation – CA Civ Code § 52.1)
3
              (Richard v. City and County of San Francisco; DOES 1-50 inclusive)
4
     68. PLAINTIFF incorporates the foregoing paragraphs by reference, as though fully reproduced
5
6       herein.

7    69. The present action is brought pursuant to §§ 820 and 815.2 of the California Government
8
        Code. Pursuant to § 820 of the California Government Code, as public employees, DOES 1-
9
        50 are liable for injuries caused by their acts or omissions to the same extent as a private
10
        person. At all times mentioned herein, DOES 1-50 were acting within the course and scope
11
12      of their employment and/or agency with COUNTY. As such, Defendant COUNTY is liable

13      in respondeat superior for the injuries caused by the acts and omissions of DOES 1-50
14
        pursuant to § 815.2 of the California Government Code.
15
     70. DOES 1-50 intentionally threatened, perpetrated physical harm upon, and interfered with
16
17      PLAINTIFF’s state and federal statutory and Constitutional rights.

18   71. PLAINTIFF’s rights which were interfered with include, but are not limited to: right to
19      association, due process, privacy, travel and protection from bodily harm.
20
        WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.
21
                                  FOURTH CAUSE OF ACTION
22
23                                             (Battery)

24            (Richard v. City and County of San Francisco; DOES 1-50 inclusive)
25
     72. PLAINTIFF incorporates the foregoing paragraphs by reference, as though fully reproduced
26
        herein.
27
28
                                              11
                                    COMPLAINT FOR DAMAGES
                    RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
         Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 12 of 21




     73. The present action is brought pursuant to §§ 820 and 815.2 of the California Government

1       Code. Pursuant to § 820 of the California Government Code, as public employees, DOES 1-
2       50 are liable for injuries caused by their acts or omissions to the same extent as a private
3
        person. At all times mentioned herein, DOES 1-50 were acting within the course and scope
4
        of their employment and/or agency with COUNTY. As such, Defendant COUNTY is liable
5
6       in respondeat superior for the injuries caused by the acts and omissions of DOES 1-50

7       pursuant to § 815.2 of the California Government Code.
8
     74. COUNTY and DOES 1-50 perpetrated an intentional vicious physical pushing of
9
        PLAINTIFF. DOES 1-50 the requisite intent to make physical contact and inflict pain and
10
        suffering on PLAINTIFF.
11
12   75. PLAINTIFF has a right to be free from unwanted or unwarranted contact with her person

13      and this right was violated by Defendants action or omissions, inclusive.
14
        WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.
15
16
17                                  FIFTH CAUSE OF ACTION

18                                              (Assault)
19                (Richard v. City and County of San Francisco; DOES 1-50 inclusive)
20
     76. PLAINTIFF incorporates the foregoing paragraphs by reference, as though fully reproduced
21
        herein.
22
23   77. The present action is brought pursuant to §§ 820 and 815.2 of the California Government

24      Code. Pursuant to § 820 of the California Government Code, as public employees, DOES 1-
25
        50 are liable for injuries caused by their acts or omissions to the same extent as a private
26
        person. At all times mentioned herein, DOES 1-50 were acting within the course and scope
27
28
                                               12
                                     COMPLAINT FOR DAMAGES
                     RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
         Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 13 of 21




        of their employment and/or agency with COUNTY. As such, Defendant COUNTY is liable

1       in respondeat superior for the injuries caused by the acts and omissions of DOES 1-50
2       pursuant to § 815.2 of the California Government Code.
3
     78. DOES 1-50 caused PLAINTIFF to fear that she was going to be beaten.
4
     79. Defendants beat PLAINTIFF without cause. Defendants conduct was neither privileged nor
5
6       justified under statute or common law.

7    80. As a result of Defendants acts, PLAINTIFF was in fact placed in great apprehension of
8
        imminent harmful and offensive contact with his person.
9
     81. At no time did PLAINTIFF consent to any of the acts by the Defendants as alleged
10
        hereinabove.
11
12   82. Defendants conduct as described above caused PLAINTIFF to be apprehensive that

13      Defendants would subject him to further intentional invasions of his right to be free from
14
        offensive and harmful contact and demonstrated that at all time’s herein, Defendants had a
15
        present ability to subject him to an intentional offensive and harmful touching.
16
17   83. As a direct and proximate result of Defendants unlawful conduct as alleged hereinabove,

18      PLAINTIFF has suffered physical injury, sever emotional distress, humiliation,
19      embarrassment, mental and emotional distress, anxiety and economic harm.
20
     84. PLAINTIFF has a right to be free from fear of unwanted or unwarranted contact with her
21
        person and his rights were violated by Defendants’ action or omissions, inclusive.
22
23      WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.

24                                 SIXTH CAUSE OF ACTION
25
                           (Intentional Infliction of Emotional Distress)
26
              (Richard v. City and County of San Francisco; DOES 1-50 inclusive)
27
28
                                              13
                                    COMPLAINT FOR DAMAGES
                    RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
         Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 14 of 21




     85. PLAINTIFF incorporates the foregoing paragraphs by reference, as though fully reproduced

1       herein.
2    86. The present action is brought pursuant to §§ 820 and 815.2 of the California Government
3
        Code. Pursuant to § 820 of the California Government Code, as public employees, DOES 1-
4
        50 are liable for injuries caused by their acts or omissions to the same extent as a private
5
6       person. At all times mentioned herein, DOES 1-50 were acting within the course and scope

7       of their employment and/or agency with COUNTY. As such, Defendant COUNTY is liable
8
        in respondeat superior for the injuries caused by the acts and omissions of DOES 1-50
9
        pursuant to § 815.2 of the California Government Code.
10
     87. DOES 1-50 perpetrated a vicious physical assault on PLAINTIFF, violently pushing her to
11
12      the ground. The Defendant’s then, after the initial encounter, conspired to inflict further

13      emotional distress, by entering PLAINTIFF’s boyfriends hospital room with the intent of
14
        threatening and coercing PLAINTIFF.
15
     88. PLAINTIFF has a right to be free from such callous actions aimed at inflicting mental and
16
17      emotional damage and this right was violated by said Defendants, inclusive.

18      WHEREOFRE, PLAINTIFF prays for relief as hereinafter set forth.
19                                   SEVENTH CAUSE OF ACTION
20
                          (Intentional Misrepresentation – CA Civ Code §1710)
21
                  (Richard v. City and County of San Francisco; DOES 1-50 inclusive)
22
23   89. PLAINTIFF incorporates the foregoing paragraphs by reference, as though fully reproduced

24      herein.
25
     90. The present action is brought pursuant to §§ 820 and 815.2 of the California Government
26
        Code. Pursuant to § 820 of the California Government Code, as public employees, DOES 1-
27
28
                                              14
                                    COMPLAINT FOR DAMAGES
                    RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
         Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 15 of 21




        50 are liable for injuries caused by their acts or omissions to the same extent as a private

1       person. At all times mentioned herein, DOES 1-50 were acting within the course and scope
2       of their employment and/or agency with COUNTY. As such, Defendant COUNTY is liable
3
        in respondeat superior for the injuries caused by the acts and omissions of DOES 1-50
4
        pursuant to § 815.2 of the California Government Code.
5
6    91. DOES 1-50 intentionally made fraudulent and intentional misrepresentations to a superior

7       court judge in order to obtain an emergency protective order against PLAINTIFF.
8
     92. The emergency protective order was served on PLAINTIFF while she was recovering from
9
        physical, emotional and mental harm, PLAINTIFF who has never been in physically violent
10
        situation with her boyfriend was accused of being a victim of domestic violence.
11
12   93. California Civil Code §1710 identifies intentional misrepresentation as a form of fraud.

13      DOES 1-50 misrepresented a fact that they knew was false and induced reliance on said
14
        fraudulent claim resulting in injury to PLAINTIFF.
15
        WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.
16
17                                EIGHTH CAUSE OF ACTION

18                          (Constructive Fraud – CA Civ Code §1573)
19            (Richard v. City and County of San Francisco; DOES 1-50 inclusive)
20
     94. PLAINTIFF incorporates the foregoing paragraphs by reference, as though fully reproduced
21
        herein.
22
23   95. The present action is brought pursuant to §§ 820 and 815.2 of the California Government

24      Code. Pursuant to § 820 of the California Government Code, as public employees, DOES 1-
25
        50 are liable for injuries caused by their acts or omissions to the same extent as a private
26
        person. At all times mentioned herein, DOES 1-50 were acting within the course and scope
27
28
                                              15
                                    COMPLAINT FOR DAMAGES
                    RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
         Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 16 of 21




        of their employment and/or agency with COUNTY. As such, Defendant COUNTY is liable

1       in respondeat superior for the injuries caused by the acts and omissions of DOES 1-50
2       pursuant to § 815.2 of the California Government Code.
3
     96. DOES 1-50 actively concealed relevant information on multiple instances throughout this
4
        horrific incident.
5
6    97. First and foremost, DOES 1-50 concealed relevant and pertinent information from a superior

7       court Judge when obtaining an emergency protective order. This resulted in serious
8
        emotional damage to PLAINTIFF, who has never been in a violent with her boyfriend, and
9
        was in fact being emotionally consoled during this brutal attack. Officers had a legal duty to
10
        act within the scope of the law being truthful in relaying facts about this case to appropriate
11
12      levers of government.

13   98. Secondly, the San Francisco Police Department has breached its legal duty by refusing to
14
        disclose information that has been lawfully requested through information requests. Namely,
15
        PLAINTIFF has sought information related to this incident.
16
17   99. The COUNTY has refused to disclose this information, citing on-going investigations. This

18      act or omission is simply a stall tactic and one that has caused PLAINTIFF great emotional
19      harm as she does not know which officers perpetrated this outrageous attack on her
20
        boyfriend, nor does he know what the COUNTY is doing about it from an administrative
21
        function.
22
23      WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.

24                                 NINTH CAUSE OF ACTION
25
                                             (Negligence)
26
              (Richard v. City and County of San Francisco; DOES 1-50 inclusive)
27
28
                                              16
                                    COMPLAINT FOR DAMAGES
                    RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
            Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 17 of 21




     100.        PLAINTIFF incorporates the foregoing paragraphs by reference, as though fully

1       reproduced herein, except for any and all allegations of intentional, malicious, extreme,
2       outrageous, wanton or oppressive conduct by defendants, and any and all allegations
3
        requesting punitive damages.
4
     101.        In the alternative, PLAINTIFF alleges Defendant’s negligent actions and/or
5
6       negligent failure to act within the scope and course of their employment with the COUNTY,

7       as set forth hereinabove approximately caused severe physical injury to PLAINTIFF.
8
     102.        The present action is brought pursuant to §§ 820 and 815.2 of the California
9
        Government Code. Pursuant to § 820 of the California Government Code, as public
10
        employees, DOES 1-50 are liable for injuries caused by their acts or omissions to the same
11
12      extent as a private person. At all times mentioned herein, DOES 1-50 were acting within the

13      course and scope of their employment and/or agency with COUNTY. As such, Defendant
14
        COUNTY is liable in respondeat superior for the injuries caused by the acts and omissions
15
        of DOES 1-50 pursuant to § 815.2 of the California Government Code.
16
17   103.        As an actual and proximate result of said Defendants’ negligence and physical

18      injuries sustained by PLAINTIFF, PLAINTIFF has sustained pecuniary loss resulting from
19      the loss of comfort, society, attention and services, in an amount to be determined at trial.
20
        WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.
21
                                    TENTH CAUSE OF ACTION
22
23                           (Negligent Infliction of Emotional Distress)

24              (Richard v. City and County of San Francisco; DOES 1-50 inclusive)
25
     104.        PLAINTIFF incorporates the foregoing paragraphs by reference, as though fully
26
        reproduced herein, except for any and all allegations of intentional, malicious, extreme,
27
28
                                               17
                                     COMPLAINT FOR DAMAGES
                     RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
            Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 18 of 21




        outrageous, wanton or oppressive conduct by defendants, and any and all allegations

1       requesting punitive damages.
2    105.        In the alternative, PLAINTIFF alleges Defendants’ negligent actions and/or
3
        negligent failure to act within the scope and course of their employment with the COUNTY,
4
        as set forth herein-above approximately cause severe physical injury and serious emotion
5
6       distress to PLAINTIFF.

7    106.        The present action is brought pursuant to §§ 820 and 815.2 of the California
8
        Government Code. Pursuant to § 820 of the California Government Code, as public
9
        employees, DOES 1-50 are liable for injuries caused by their acts or omissions to the same
10
        extent as a private person. At all times mentioned herein, DOES 1-50 were acting within the
11
12      course and scope of their employment and/or agency with COUNTY. As such, Defendant

13      COUNTY is liable in respondeat superior for the injuries caused by the acts and omissions
14
        of DOES 1-50 pursuant to § 815.2 of the California Government Code.
15
     107.        Defendants’ negligence was a substantial factor in causing PLAINTIFF serious
16
17      emotional distress including both physical and emotional suffering, fright, nervousness,

18      anxiety, worry, shock, humiliation, and shame and causing her to have a miscarriage.
19      WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.
20
                                     ELEVENTH CAUSE OF ACTION
21
                            (Negligent Misrepresentation – CA Civ Code §1710)
22
23                 (Richard v. City and County of San Francisco; DOES 1-50 inclusive)

24   108.        PLAINTIFF incorporates the foregoing paragraphs by reference, as though fully
25
        reproduced herein, except for any and all allegations of intentional, malicious, extreme,
26
        outrageous, wanton or oppressive conduct by defendants, and any and all allegations
27
28
                                               18
                                     COMPLAINT FOR DAMAGES
                     RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
            Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 19 of 21




        requesting punitive damages.

1    109.        In the alternative, PLAINTIFF alleges Defendants’ negligent actions and/or
2       negligent failure to act within the scope and course of their employment with the COUNTY,
3
        as set forth herein-above approximately cause serious emotion distress to PLAINTIFF.
4
     110.        The present action is brought pursuant to §§ 820 and 815.2 of the California
5
6       Government Code. Pursuant to § 820 of the California Government Code, as public

7       employees, DOES 1-50 are liable for injuries caused by their acts or omissions to the same
8
        extent as a private person. At all times mentioned herein, DOES 1-50 were acting within the
9
        course and scope of their employment and/or agency with COUNTY. As such, Defendant
10
        COUNTY is liable in respondeat superior for the injuries caused by the acts and omissions
11
12      of DOES 1-50 pursuant to § 815.2 of the California Government Code.

13   111.        DOES 1-50 made fraudulent misrepresentations to a superior court judge in order to
14
        obtain an emergency protective order against PLAINTIFF.
15
     112.        The emergency protective order was served on PLAINTIFF while she was in
16
17      hospital at her boyfriends bed side and created great emotional and mental harm to

18      PLAINTIFF, who has never been physically harmed by her boyfriend.
19   113.        California Civil Code §1710 identifies negligent misrepresentation as a form of
20
        fraud. DOES 1-50 misrepresented a fact that they should have known was false and induced
21
        reliance on said fraudulent claim resulting in injury to PLAINTIFF.
22
23                                     TWELTH CAUSE OF ACTION

24                          (False Imprisonment No Arrest – CA Civ No. 1400.)
25
                   (Richard v. City and County of San Francisco; DOES 1-50 inclusive)
26
     114.        PLAINTIFF incorporates the foregoing paragraphs by reference, as though fully
27
        reproduced herein, except for any and all allegations of intentional, malicious, extreme,
28
                                               19
                                     COMPLAINT FOR DAMAGES
                     RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
            Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 20 of 21




        outrageous, wanton or oppressive conduct by defendants, and any and all allegations

1       requesting punitive damages.

2    115.        PLAINTTIF claims that she was wrongfully confined and restrained at the scene of

3       the incident and later detained by Defendants at the hospital.
4    116.        The Defendants intentionally deprived PLAINTIFF of her freedom of movement by
5
        use of physical barriers and threats of force, fraud and unreasonable duress. The restraint
6
        confinement and dentition of Plaintiff compelled the plaintiff to both to stay be away from
7
8       her boyfriend for over twelve days. PLAINTIFF did not volunteer to go and was harmed by

9       the separation from her boyfriend.
10
     117.        The Defendants conduct was a substantial factor in causing the PLAINTTIF harm
11
        and causing her to have a miscarriage. PLAINTIFF has also sustained pecuniary loss
12
        resulting from the loss of comfort, society and attention.
13
14                   WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.

15
16
                                          JURY DEMAND
17
     118.        PLAINTIFF hereby demands a jury trial.
18
19                                     PRAYER FOR RELIEF

20      WHEREFORE, PLAINTIFF prays for relief, as follows:
21      For general damages in a sum according to proof;
22
        For special damages, including but not limited to, past, present and/or future wage loss,
23
        medical expenses and other special damages to be determined according to proof;
24
25      For punitive and exemplary damages against each defendant in a sum according to proof;

26      Any and all permissible statutory damages;
27
        For costs of suit and reasonable attorney’s fees pursuant to 42 U.S.C. § 1988 and U.S.C. §
28
                                              20
                                    COMPLAINT FOR DAMAGES
                    RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
            Case 3:20-cv-04276 Document 1 Filed 06/26/20 Page 21 of 21




            794(a);

1           For all other relief to which the Court deems just and proper.
2
3
     Date: June 26, 2020                          TOFER & ASSOCIATES, PLC.
4
5
                                                   James R. Doyle, Esq. Attorney
6
                                                   for Plaintiff
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 21
                                       COMPLAINT FOR DAMAGES
                       RICHARD V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
